                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

MICHAEL LONG                                                                             PLAINTIFF

v.                                Case No: 4:19-CV-00936-LPR

CHRIS CARNAHAN, et al.                                                               DEFENDANTS

                                               ORDER

       Michael Long (“Plaintiff”) was in custody at the Faulkner County Detention Center when

he filed this action pro se pursuant to 42 U.S.C. § 1983. (Doc. 1). On January 22, 2020, the Court

denied Plaintiff’s Application to Proceed Without Prepayment of Fees because he did not submit

an affidavit along with his calculation sheet and certificate. (Docs. 2, 5). Plaintiff was directed to

pay the filing fee or submit an affidavit in support of his Application within thirty (30) days, along

with an updated certificate and calculation sheet if he was still incarcerated. (Doc. 5 at 2). Plaintiff

was warned that his failure to comply with the January 22 Order may result in the dismissal of his

case without prejudice. Id., citing LOCAL RULE 5.5(c)(2).

       Plaintiff has not complied with or otherwise responded to the January 22, 2020 Order, and

the time for doing so has passed. Accordingly, Plaintiff’s Motion to Redact (Doc. 4) is DENIED

and his Complaint (Doc. 1) is DISMISSED without prejudice pursuant to Local Rule 5.5(c)(2).

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this

Order or the accompanying Judgment would not be taken in good faith.


       IT IS SO ORDERED this 3rd day of March 2020.



                                                             ________________________________
                                                             UNITED STATES DISTRICT JUDGE
